Citation Nr: 0024191	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-45 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by fatigue.

2.  Entitlement to service connection for disability 
manifested by memory loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to November 
1991, including service in the Persian Gulf from February 
1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky.  The claims file was subsequently 
transferred to the Cleveland, Ohio, Regional Office (RO).  
The veteran testified at a personal hearing at the RO in 
April 1997.  The case was remanded to the RO in November 
1998.  Although it appears that the veteran initially 
requested a Board hearing, he subsequently clarified that he 
did not wish to appear for such a hearing. 


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from February 1991 to July 1991.

2.  The veteran does not exhibit objective indications of 
chronic disability manifested by fatigue.

3.  The veteran does not exhibit objective indications of 
chronic disability manifested memory loss.


CONCLUSIONS OF LAW

1.  Disability manifested by fatigue was not incurred in or 
aggravated by the veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

2.  Disability manifested by memory loss was no incurred in 
or aggravated by the veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the veteran's claims were remanded 
in November 1998 for verification of the veteran's Persian 
Gulf service and to afford the veteran VA examinations to 
ascertain whether or not he suffered from disability 
manifested by fatigue and memory loss resulting from an 
illness which cannot by history, physical examination, and 
laboratory tests be attributed to any known clinical 
diagnosis.  That development having been successfully 
completed, the veteran's claims have been returned to the 
Board.

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2001.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include those involving fatigue, skin, headaches, 
muscles pain, neurological signs, joint pain, and menstrual 
disorders.  38 C.F.R. § 3.317(b). "Objective indications" 
include both objective evidence perceptible to an examining 
physician and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995). 

Alternatively, the United State Court of Appeals for Veterans 
Claims (Court) has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Further, the Court has established the criteria for a well-
grounded claim for compensation under 38 U.S.C.A. § 1117(a) 
and 38 C.F.R. § 3.317.  See Neumann v. West, 14 Vet. App. 12, 
30-31 (2000) (invalidating the requirement of a nexus between 
the chronic disability and the undiagnosed illness in 
VAOGCPREC 4-99).  The Court has held that a well grounded 
claim for disability due to an undiagnosed illness requires: 
some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) 
which "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); Id.

After reviewing the record, the Board concludes that 
veteran's claims meet the minimal requirements for well-
grounded claims under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317.  The veteran's service in Southwest Asia during the 
Persian Gulf War has been documented as being February 1991 
to July 1991.  Given the nature of the veteran's claims and 
the special statutory provisions for individuals with 
qualifying service during the Persian Gulf War, the Board 
believes the claims are well-grounded under the cited 
provisions. 



With a well-grounded claim arises the statutory duty to 
assist the veteran with the development of evidence in 
connection with her claims.  38 U.S.C.A. § 5107(b).  As noted 
above, the Board finds that the statutory duty to assist has 
been met.  38 U.S.C.A. § 5107(a).  Accordingly, appellate 
review will be based on the evidence currently of record.

The veteran's service medical records are devoid of any 
complaints or, or treatment for, either fatigue or memory 
loss.  His July 1991 separation examination report contains 
no findings nor complaints of these symptoms.  A July 1991 
report contains notations that the veteran served in the 
Persian Gulf, and was exposed to "heavy oil with sulfur 
content and oral pyridostigmine," and "light oil smoke."

Initially, the Board notes that there is absolutely no 
medical evidence of record of any complaints of, or treatment 
for, either fatigue or memory loss either during service or 
prior to the veteran's June 1994 Persian Gulf Registry 
examination, including during three March 1992 VA 
examinations and an April 1992 VA examination.  During the 
April 1992 examination the veteran reported "no complaints 
at this time," and was noted to be "a healthy appearing, 
muscular ... male in no apparent distress."  Hypertension and 
a chronic renal insufficiency were diagnosed at that time.  

In an August 1994 statement the veteran reported he was 
advised in June 1994, after a Persian Gulf Registry 
Examination, to file for service connection for chronic 
fatigue and memory loss.  He reported "no inservice or other 
treatment" for these symptoms.

During his June 1994 Persian Gulf Registry examination the 
veteran reported "short term memory loss - wife more 
concerned than [veteran]," and "[e]xcess fatigue - worse 
when he first returned from PG - has improved some."

During a December 1994 VA mental disorders examination, the 
veteran reported being a Post Office mailman, subsequent to 
working as a bank teller.  He complained of short term memory 
loss and excessive fatigue for about 1 1/2 years, since he was 
in the Persian Gulf.  A thorough review of the report reveals 
no testing whatsoever for fatigue, and thus, no objective 
indications of fatigue.  Of note is a statement by the 
examiner that, "[a]lthough he functions well in a short 
story rep[e]tition, considering the [veteran's] intelligence 
it seems rather remarkable that he has to write a list when 
he goes to the store and that he tends to lose his goal when 
he is out on a walk.  Also repeat of a short story[,] though 
fairly good[,] was not up to par of the [veteran's] general 
intelligence."  The examiner concluded that "[a]t the 
present time the [veteran] is presenting a mild memory 
deficit and a moderate complaint of fatigue.  This has been 
described as "the Persian Gulf Syndrome," of uncertain 
etiology, which has been reported in various degrees by some 
of the returnees from the Persian Gulf area after the 
conflict there.  The [veteran] has improved some and is 
currently stable."  The examiner indicated that the veteran 
could be re-evaluated in two years.  He also noted, however, 
that, "[i]n the meantime, further interpretation of the 
information that the [veteran] provides awaits further 
understanding of the basic complaint."

During an April 1995 general VA examination the veteran 
reported currently having no complaints.  He reported "he 
has been in good health up to this point."  He also reported 
that, while he still worked as a mailman, he also worked for 
a Krogers food store, stocking shelves.  He also reported not 
having "lost any time from employment for any medical 
reasons."  Upon physical examination the veteran was found 
to be "well developed, well nourished," and in "no 
apparent distress."  His strength was noted to be "5/5" 
"throughout."  The veteran was also found to be "alert and 
oriented times four."  The veteran was found to have chronic 
renal insufficiency and hypertension.  The examiner also 
indicated the veteran was "able to perform normal daily 
activities and exercise to full capacity."

In a May 1996 statement a friend of the veteran, who 
indicated he had known the veteran since adolescence, noted 
that he had observed "changes" in the veteran, such as 
"discombobulation," i.e., "[h]is train of thought is 
los[t] [sic] during conversations"; "[s]hort term memory 
loss," i.e., "[h]e is unable to remember events"; 
"speech," i.e., [h]is speech is choppy and not clear"; 
"[h]earing," i.e., [t]here are times when he will look 
directly at you but seem[s] not to hear your conversation."

In a May 1996 statement, the veteran's wife indicated she had 
known the veteran for "at least 14 years," and that the 
veteran was currently having trouble with his memory.

In a May 1996 statement a friend of the veteran indicated she 
had noticed "his memory loss in everyday matters [sic] 
[t]hat wasn't present before he entered the military."

In a June 1996 statement the veteran's supervisor at the Post 
Office indicated that, on several occasions, the veteran had 
forgotten to take weekly scheduled mail deliveries with him 
on his route, and forgotten what day of the week it was.  The 
supervisor indicated that, in his sixteen years in 
"delivery," the veteran was the only letter carrier who had 
ever done this.

In an August 1996 letter from the RO to the veteran, a 
request for medical evidence of complaints of, or treatment 
for, fatigue and memory loss, since his return from the 
Persian Gulf, was made of the veteran.  The veteran responded 
in his September 1996 substantive appeal that the first 
medical evidence of these symptoms was in 1994 VA medical 
records, some three years after his return.

In his September 1996 substantive appeal the veteran 
indicated that his fatigue "will come and go at any time," 
and that he could not "predict when it [would] increase in 
severity," and that his memory loss started after he 
returned from the Persian Gulf, and is increasing in 
severity.

Another September 1996 friend statement also noted the 
observation of the veteran's memory loss since returning from 
the Persian Gulf.

During his April 1997 RO hearing the veteran testified that: 
he was in the southern part of Kuwait and the Northern part 
of Saudi Arabia from February 1991 through July 1991; he saw 
oil well fires in the distance, and had "black rain" fall 
on him; his symptoms began after the "adrenaline" wore off 
immediately after the end of hostilities, when he became 
winded walking up the ladders (stairs) on a ship; he sought 
no treatment for these symptoms during service; he tries to 
work out as much as possible; he still feels weak and tired; 
he is very forgetful, both on the job and during his daily 
activities; his loss is more of short term, rather than long 
term, memory; his family and friends noticed his memory 
problems; he has received no treatment for either symptoms 
since his discharge from service; he has been with the Post 
Office for 4 or 5 years; he was reprimanded for forgetting 
mail; he was putting in for a supervisory position with the 
Post Office; he and his brother own and operate two meat 
markets; and he works at night in that business.

During a June 1997 VA neurological examination, which report 
indicates the examiner extensively reviewed the claims file, 
the veteran was found to be very physically well developed.  
The examiner indicated that, while the veteran remembered 3 
out of 3 on immediate recall, he remembered 0 out of 3 after 
5 minutes, but that the examiner strongly questioned this was 
a functional examination, given the veteran's "behavior of 
not remembering."  Long term memory was said to be intact.  
The examiner indicated that the veteran's "language was 
fluent to repetitious, naming and performance of a 
complicated 3 step temporal command involving crossing the 
midline and temporal reversal.  With photo description of the 
short term memory deficit, [the veteran] displayed no 
inability to remember things told him during the examination.  
I would frequently refer back to things I had previously said 
during the earlier parts of the exam, and he always had 
excellent recall of these things.  He also had no lapses of 
concentration or problems with his speech throughout the 
rather extensive examination."

As to muscle atrophy or fasciculation, the examiner indicated 
the veteran "had abusively well developed muscles throughout 
his physique.  He had muscle development that is consistent 
only with [a] history of working out with weights and body 
building."  The examiner also referred to the veteran's 
April 1995 VA examination report in which the examiner 
indicated that, contra to the veteran's complaints upon 
returning from the Persian Gulf, that '"[the veteran] 
currently has no complaint and is able to perform normal 
daily activities and exercise to full capacity.'"  The 
examiner indicated an impression of tension headaches.  The 
examiner also indicated that "[t]here is no objective 
evidence available today for diagnosis of chronic fatigue 
syndrome.  There are no neurologic deficits noted in the 
[veteran].  His level of energy during the examination in 
terms of moving around, as well as his level of muscle 
development, consistent with active working out, as well as 
his current occupation as a mail man on a route, argue 
against any level of chronic fatigue.  With respect to his 
claim [of] short term memory loss, his exam appears 
functional to me in that when testing [sic] his short term 
memory function, [sic] he [did not] exhibit any problems at 
all. ...  In short, I see no neurological deficits and no 
evidence for chronic fatigue syndrome."

During his July 1997 VA mental disorders examination he 
essentially indicated he was not in combat, his company 
received no casualties, and that, "at one point," oil well 
fires prevented his unit from flying because of the darkness 
of the sky secondary to "suspended oil in the air."  The 
veteran reported the worst thing he thought about the Gulf 
was the heat and the insects, which provided constant 
irritation to him.  The veteran also reported his mail man 
job and his night job at his meat store.  He reported being 
married with two children, ages 13 and 8 years.  This 
examiner also commented on the veteran's physical 
development, describing him as "well developed," and "in 
very good shape."  The examiner also indicated his 
"[m]emory was grossly intact[;] he's able to do 
calculations, and remember 2 out of 3 items on a short term 
memory.  His fund of knowledge is fairly good.  He was able 
to name all the states that surround Ohio and generally 
speaking knew items of current interest pretty well.  The 
diagnoses were: (Axis I) "I think the [veteran] has, what 
appears to be, benign forgetfulness.  He's also easily 
distracted at times and is irritable.  I don't know that 
these are of a nature strong enough to form enough of a basis 
for an Axis I diagnosis, however, but probably should be 
further evaluated by specific Neuropsychological testing, 
focused mainly on memory deficits"; (Axis II) no diagnosis; 
(Axis III) hypertension which does not affect his Axis I 
diagnosis; (Axis IV) mild; (Axis V) Global Assessment of 
Functioning (GAF) - "I think he's probably impaired to the 
point where he has slight impairment in his social and 
occupational functioning.  I'll give him probably a 78 to 80 
score of his [GAF]."

A December 1997 VA mental disorders examination report 
contains diagnoses of: (Axis I) dysthymia; (Axis II) none; 
(Axis III) no condition that directly affect his Axis I; 
(Axis IV) mild to moderate, with some stresses between the 
veteran and his wife, and "dangerous situations" at work; 
(Axis V) mild, GAF 68, due to insomnia and depression.

During a December 1997 VA general examination the veteran 
reported sleep disturbances.  The diagnoses were: (1) 
hypertension; (2) unexplained fatigue; (3) elevated creatine 
suggestive of chronic renal insufficiency.

A July 1999 letter from the RO to the veteran indicated the 
veteran's educational assistance had been terminated 
effective in June 1999, due to the veteran having 
"discontinued" his school attendance during that month.

During a June 1999 VA examination, which report indicates the 
claims file was reviewed by the examiner, the veteran 
reported short term forgetfulness and fatigue, the fatigue 
being "mostly after exerting himself."  The veteran 
reported, however, that he was able to continue his 
employment as a mail carrier, and to raise his 10 and 15 year 
old children.  Although the veteran reported he can no longer 
"work out," he still does twenty minutes of sit-ups and 
push-ups every day.  The examiner indicated that "[b]ased on 
my evaluation, the [veteran] does have the complaints of 
fatigue; however, it is not debilitating and it is certainly 
not severe enough to reduce or impair an average daily 
activity below 50% of his pre-Gulf War period.  The [veteran] 
in addition does not have six of the ten criteria to meet the 
diagnosis of chronic fatigue syndrome.  The [veteran] does 
not appear to have any other objective evidence of chronic 
illnesses."  Upon physical examination the examiner stated 
that the veteran was "an incredibly well-built, 35 - year - 
old man with no findings of muscle weakness or muscle aches.  
His cardiovascular examination is normal.  He has a normal 
thyroid.  His pulmonary examination is normal.  His 
neurological examination, meaning motor strength, sensation, 
and reflexes are normal."  The diagnoses were: (1) 
[s]ubjective complaint of fatigue without any objective 
findings.  From the criteria outlined above, it does not seem 
to me that the [veteran] has chronic fatigue syndrome; (2) 
subjective complaint of memory loss.

During a July 1999 VA mental disorders examination the 
veteran reported spending "a fair amount of time writing 
poetry."  He also reported three years of college work, with 
no learning difficulties, and being married for ten years.  
While a number of tests were administered, the examiner 
indicated the veteran "understood all test instructions 
without any difficulty."  Results of the Wechsler Adult 
Intelligence Scale-III, addressing cognitive abilities, 
indicated that verbal comprehension, perceptual organization, 
and processing speed were all within the average range, while 
working memory dropped to the low average range.  No evidence 
of any disturbance in comprehension of spoken language, 
verbal articulation, reading recognition, or writing simple 
sentences from dictation was found.

As to memory/attention, a consistent picture of mild to 
moderate problems in attention processing and holding 
information in short term storage and manipulating that 
information was said to emerge.  The veteran's auditory 
learning cure was rated as mildly impaired, with a 
significant loss of information over longer term delay 
measures for recall.  Similarly, the ability to reproduce 
from memory complex spatial configurations yielded a normal 
level of recall for immediate measures, but, again, for 
longer term measures, performance levels fell into the mild 
to moderately impaired range.  As to his personality profile, 
the examiner indicated the veteran tended to respond in such 
a way as to present a negative impression of himself.  The 
examiner indicated this type of results suggested an extreme 
exaggeration of complaints and problems, and that is was 
possible that there was some deliberate distortion involved.  
The examiner indicated that "[o]ne of the problems in 
interpreting this profile [was] that it seem[ed] [sic] rather 
inconsistent with the information that was presented in the 
clinical interview (for instance he describes a marked lack 
of activity) and there was no indication of any type of 
paranoid activity in the clinical interview."  The examiner 
concluded that "[t]he neuropsychological profile was within 
normal limits on all measures with the exception of memory 
measures.  These do indicate some deficit in recall of 
information over the long term, particularly after there has 
been some interrupt of activity.  At the same time, there is 
no indication that this is a new problem since the overall 
pattern seems to represent a rather consistent picture of 
cognitive stability.  This raised the question of whether or 
not the memory problems of the veteran complains might be 
more based upon emotional issues.  This further raises the 
issue on the basis of the responses to the personality 
inventory in conjunction with his clinical description of 
himself as being relatively nonfunctional.  Thus, there is no 
conclusive evidence that the memory problems noted and the 
complaints around memory functioning are based on impaired 
cerebellar functioning.  There is considerable evidence that 
there are psychological issues present which might be 
disrupting his ability to maintain appropriate attention 
processing and subsequent memory functioning."

During an August 1999 VA mental disorders examination, the 
veteran, for the first time, reported that, in college, he 
was suspended "on a couple of occasions secondary to his 
grades"; that he takes vitamin E and garlic over-the-counter 
as dietary supplements; that he liked his "lady friends"; 
that he has had no impulsive relationships in his life, but 
consistently has "girlfriends" outside of his marriage; and 
that, regarding paranoia, a few weeks before, while he was 
sitting in a park with his current girlfriend, he thought 
that someone was taking pictures of him and his girlfriend, 
and that he was concerned his wife was having someone watch 
him, or that someone his girlfriend knew was watching them.  
The examiner indicated this did not appear to be paranoia, 
but instead appeared to be concern that his actions were 
being monitored.  While he reported still doing sit-ups and 
push-ups in the morning, he stated he felt he should be out 
"running or jogging or something."

Again, the examiner indicated the veteran was "notably 
muscular."  The examiner also noted the veteran was oriented 
to person, place and time, and that his remote and recent 
memory were intact.  The diagnoses were: (Axis I) no current 
diagnosis; (Axis II) none apparent; (Axis III) hypertension; 
(Axis IV) psychosocial and environmental stressors are mild, 
secondary to relational concerns as mentioned above; (Axis V) 
GAF currently 90, highest in the last year also 90.  The 
examiner indicated the veteran reported being active in 
various areas of his life, such as writing poetry, spending 
much time with his two children, and being able to maintain 
relationships outside of his marriage on a chronic basis.  
The examiner also noted that, while the veteran complained of 
difficulty with memory, concentration, and energy level, he 
"voluntarily and on a chronic basis, restricts his sleep to 
approximately 3 to 3 1/2 hours per night.

After reviewing the numerous medical reports associated with 
the claims, the Board is compelled to find that the 
preponderance of the evidence is against entitlement to 
service connection for both issues.  Although some medical 
records refer to complaints and some findings of fatigue and 
memory loss, the more comprehensive examination reports show 
that there are only subjective complaints of fatigue and 
memory loss.  Despite examination for the purpose of 
verifying objective manifestations, the examiners appear to 
have been unable to do so.  Some medical reports suggest a 
psychological or functional cause, and some even appear to 
question the credibility of the veteran's assertions 
regarding fatigue and memory loss.  Moreover, the numerous 
activities reported by the veteran, and the physical 
examinations which consistently refer to a level of muscle 
development consistent with physical conditioning as well as 
his employment as a mail man, belie his claims of fatigue.  
Further, examinations consistently question whether there is 
true memory loss.  In fact, one examination report refers to 
"benign forgetfulness" which the Board interprets as 
meaning intentional behavior in exhibiting memory loss.  

While the truthfulness of the evidence is presumed when 
undertaking the well-grounded claim analysis, the Board must 
weigh the probative value of all of the evidence when 
considering the merits of the veteran's claims.  The totality 
of such evidence weighs against a finding of any disabilities 
manifested by fatigue and memory loss.  The evidentiary 
record as a whole lacks persuasive evidence of any objective 
manifestations of disability manifested by fatigue or memory 
loss.  Despite attempts by professionals, the claims signs 
and symptoms have not been independently verified.  
Accordingly, service connection is not warranted.  In 
reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise permit a favorable determination as to 
either issue. 


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

